Citation Nr: 0801793	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-04 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for psychogenic 
gastrointestinal reaction.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1950 to January 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2000 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a decision in October 2003, the Board denied the veteran's 
application to reopen the claims of service connection for 
psychogenic gastrointestinal reaction and for psoriasis.  On 
appeal of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), the Court in a decision 
in March 2006 vacated the Board's decision and remanded the 
case to the Board for further proceedings consistent with the 
Court's decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board has granted the veteran's motion to advance the 
case on the docket for good cause.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) in a new and material evidence claim must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  



To ensure procedural due process and compliance with the 
Court's order the case is remanded for the following:

1. Ensure VCAA compliance with a separate 
letter that notifies the veteran of the 
following: 

a). As the current application to reopen 
the claims of service connection was 
received before August 29, 2001, the 
notice should include the regulatory 
definition of new and material evidence 
in effect before August 29, 2001:

"New and material evidence is 
defined as evidence not previously 
submitted to agency decision makers 
which bears directly and 
substantially upon the specific 
matter under consideration; which is 
neither cumulative nor redundant; and 
which, by itself or in connection 
with evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) in effect before August 
29, 2001. 

b). The notice must include the type of 
evidence needed to reopen the claim of 
service connection for psychogenic 
gastrointestinal reaction, namely, new 
and material evidence, pertaining to the 
reason the claim was previously denied, 
as well as the type of evidence needed 
to substantiate the underlying claim of 
service connection. 

Specifically, in order for the 
veteran to substantiate the claim to 
reopen with evidence that is 
material, he is required to submit 
evidence that indicates that the 
psychogenic gastrointestinal reaction 
either (1) did not pre-exist service 
and was incurred in service, or (2) 
the psychogenic disorder was 
aggravated by service.  And new 
evidence means evidence not 
previously submitted to VA and is 
neither cumulative nor redundant of 
evidence already in the record. 

The type of evidence needed to 
substantiate the underlying claim of 
service connection is evidence of 
either aggravation of a preexisting 
disability or evidence of an injury, 
disease, or event, causing an injury 
or disease, during service; evidence 
of current disability; evidence of a 
relationship between the current 
disability and the injury or disease 
or event, causing an injury or 
disease, during service.  

c). The notice must include the type of 
evidence needed to reopen the claim of 
service connection for psoriasis, 
namely, new and material evidence, 
pertaining to the reason the claim was 
previously denied, as well as the type 
of evidence needed to substantiate the 
underlying claim of service connection.

Specifically, no additional notice of 
the evidence or information that is 
needed to substantiate the 
"material" element of the claim to 
reopen is necessary. As for new 
evidence, the notice should include 
that new evidence means evidence not 
previously submitted to VA and is 
neither cumulative nor redundant of 
evidence already in the record. 

The type of evidence needed to 
substantiate the underlying claim of 
service connection is evidence of an 
injury, disease, or event, causing an 
injury or disease, during service; 
evidence of current disability; 
evidence of a relationship between 
the current disability and the injury 
or disease or event, causing an 
injury or disease, during service. 

d). Notify the veteran that VA will 
obtain service records, service medical 
records, VA records, and records of 
other Federal agencies, and that he 
could submit other records not in the 
custody of a Federal agency, such as 
private medical records, or with his 
authorization VA will make a reasonable 
effort to obtain any such records he 
identifies on his behalf, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the 
relative duties of VA and the claimant 
to obtain evidence); that the veteran is 
to submit any evidence in his possession 
that pertained to the claims, Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
and, of provisions for the effective 
date of the claims and the degree of 
disability assignable.  
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

2. After the requested development is 
completed, adjudicated the claims.  If any 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


